internal_revenue_service number release date index number sec_351 ------------------------- -------------------- ----------------- ------------------------------ ------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc corp b03 plr-132770-06 date date legend distributing ----------------------------------------------- ------------------------------------------------------------ --------------------------------------------------------------------------- distributing ------------------------------------------- ------------------------------------------------------------ ---------------------------------------------------------------------------- distributing -------------------------------------------------------------------- ---------------- controlled ------------------------------- ----------------------------------------- ------------------------ -------------------------------------------------------------------------------------------- controlled ----------------------------------------------------------------------------------------------------------------- controlled ------------------------------------------------------------------------ ------------------------- ------------------------ --------------------------------------------------------------------------- sub --------------------------------------------------------------------------- ----------------------------------------------- ----------------------------------------------- plr-132770-06 sub --------------------------------------------------------------------------- sub ------------------------------- ----------------------- ------------------------------- ----------------------- --------------------------------------------------------------------------- sub --------------------------------------------------------------------------- sub --------------------------------------------------------------------------- sub -------------------------------------------------------------------- --------------------------------------------------------------------------- sub --------------------------- --------------------------------------------------------------------------- sub -------------------------------- --------------------------------------------- ----------------------- ---------------------------------------------------------------------------- sub ----------------------------------------- ------------------------ ------------------------------------------------ --------------------------------------------------------------------------- sub --------------------------------------------------------------------------- sub ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------- sub ------------------------------ --------------------------------------------------------------------------- sub ----------------------------------------------------------------------- ------------- ----------------------- --------------------------------------------------------------------------- sub -------------------------------------------------------------------- ----------------------------- plr-132770-06 sub ----------------------------------------------- -------------------------------------- ----------------------- --------------------------------------------------------------------------- sub ------------------------------------------------------ ----------------------- ------------------------ ----------------------------------------------------------------------------------------- --- sub --------------------------------------------------------------------------- ------------------------------------------------------------------------ sub ------------------------------------------------------------------------------------------------------------------- sub --------------------------------------------------------------------- --------------------------------------------------------------------------- shareholder a ---------------------------------------------------------------------- shareholder b ---------------------------------------------------------------------- busine sec_1 ----- ----------------------------------------------------------------------- ------------------------------------------- ----------------- ----------------- ------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ busine sec_2 --------------------------------------------------------------------------------------------------------------- busine sec_3 ---------------------------------------------------------------------------------------------------------- busine sec_4 ------------------------------------------------------------------------------------------------------------ state a state b country a ------------- ------------ ----------- ------------------------------------------------------------------------ plr-132770-06 date date date date date a b c d e f g h i dear -------------------- ---------------------- ------------------- --------------------- ---------------------- --------------------------- -------- -------- -------- -------- ---- ---- ------------------------------ -------------------------- ----------------------- this letter responds to a request for rulings dated date regarding certain u s federal_income_tax consequences of a series of proposed transactions the information submitted in that request and letters dated july august september october october november november december december and date is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the transaction described below satisfies the plr-132770-06 business_purpose requirement of sec_1_355-2 of the income_tax regulations whether the transaction is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or any controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or whether the transaction is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 distributing a state a corporation is the common parent of an affiliated_group_of_corporations that files a u s consolidated federal_income_tax return the distributing group distributing and members of the distributing group also directly and indirectly own entities organized under the laws of country a distributing and its affiliates engage in four separate lines of business busine sec_1 busine sec_2 busine sec_3 and busine sec_4 distributing 3’s principal_place_of_business is located in state b shareholder a and shareholder b collectively the shareholders own approximately a percent and b percent respectively of the voting common_stock of distributing and approximately c percent and d percent of the non-voting common_stock of distributing distributing is a holding_company that does not directly engage in any business activity among other subsidiaries distributing wholly owns the stock of distributing sub sub sub sub sub sub and controlled each of which is a state b corporation except for sub which is a country a corporation distributing is engaged in busine sec_1 sub sub and sub are engaged in busine sec_2 sub and sub are engaged in busine sec_4 controlled is engaged in busine sec_4 distributing wholly owns i distributing and sub each a country a corporation ii sub a state a corporation and sub a state b corporation and iii controlled a state b limited_liability_company that is disregarded as an entity separate from its owner for u s federal tax purposes pursuant to sec_301_7701-3 a disregarded_entity distributing sub sub sub and controlled are each engaged in busine sec_1 distributing wholly owns sub and sub each a country a corporation in addition distributing is the sole limited_partner in several country a limited_partnerships the limited_partnerships of which sub is the general_partner sub and sub are engaged busine sec_1 one of the limited_partnerships is engaged in busine sec_2 along with sub the remaining limited_partnerships hold assets used in busine sec_1 sub wholly owns the stock of sub a state b corporation which in turn wholly owns the stock of sub a state b corporation sub is engaged in busine sec_2 sub is currently not engaged in any business activity but is anticipated to be engaged in busine sec_3 plr-132770-06 sub wholly owns sub sub and sub sub and sub are each state b limited_liability companies while sub is a state b corporation sub sub and sub are each engaged in busine sec_3 sub is not engaged in any business activity sub also owns all the stock of sub a state b corporation sub has not been engaged in an active trade_or_business for each of the past five years within the meaning of sec_355 of the code and the regulations thereunder among other subsidiaries controlled wholly owns sub a country a corporation controlled and its direct and indirect subsidiaries are engaged in busine sec_3 distributing has supplied information indicating that each of distributing distributing distributing controlled controlled and controlled either directly or through its separate_affiliated_group as defined in sec_355 sag has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing and its subsidiaries propose undertaking several transactions to separate the core assets those directly related to the operation of busine sec_1 and the non-core assets those not directly related to the operation of busine sec_1 held by distributing and distributing in order to facilitate a proposed financing of busine sec_1 in addition certain transactions are proposed to facilitate the public offering of less than percent of the stock of controlled all distributions intended to qualify under sec_355 were neither i made pursuant to an agreement which was binding on date and at all times thereafter ii described in a ruling_request submitted to the internal_revenue_service on or before date nor iii described on or before date in a public announcement or in a filing with the securities_and_exchange_commission the proposed transactions to achieve these business objectives parent has proposed the following series of transactions some of which have been completed the proposed transactions the sub merger i sub will merge with and into distributing the sub merger in accordance with the corporate law of state b the sub merger will allow distributing to directly own certain core assets held by sub that are critical to operating busine sec_1 the controlled election controlled contribution and controlled distribution distributing will elect under sec_301_7701-3 to have controlled treated as a plr-132770-06 ii corporation for federal tax purposes the controlled election iii distributing will contribute to controlled the stock of sub and certain land parcels including land parcels formerly held by sub located in state b that are considered non-core assets of distributing the controlled contribution iv on or before date distributing will distribute the stock of controlled to distributing the controlled distribution the sub transaction distributing will transfer all of its stock in distributing and all of its stock in sub v to sub a newly formed country a entity in exchange for all of the outstanding_stock of sub sub will be treated as a disregarded_entity vi additional shares of distributing stock vii sub will liquidate into distributing collectively with step vi referred to as the sub transaction sub will further contribute the stock of sub to distributing in exchange for the controlled contribution controlled distribution and second controlled distribution viii distributing will contribute cash to controlled a newly formed country a corporation in exchange for all the outstanding_stock of controlled the amount of cash contributed will be no greater than the amount needed to meet minimal capitalization requirements in country a ix distributing will transfer some of its sub stock to controlled the transferred sub stock will equal the percentage of sub stock outstanding that results from dividing the fair_market_value of the distributing non-core assets by the total fair_market_value of distributing including its core and non-core assets in exchange distributing will receive additional stock of controlled x sub and the stock of sub to controlled in exchange for controlled stock xi controlled will redeem the shares received by distributing in step x by distributing a promissory note the note to distributing in redemption of the shares the controlled stock redeemed in this step may be retired or cancelled in an unrelated transaction xii distributing will distribute the note to sub distributing will transfer its non-core assets including those previously held by plr-132770-06 xiii the sub stock owned by controlled will be redeemed or purchased by sub in exchange for the note and controlled will cancel the note the sub shares redeemed or purchased in this step may be retired or cancelled in an unrelated transaction xiv distributing will transfer all of its controlled stock to distributing in exchange for shares of distributing preferred_stock redeemable at any time at the sole option of distributing xv redeemable preferred_stock received by distributing in step xiv by distributing a promissory note the second note to distributing in full payment of the distributing redeemable preferred_stock xvi distributing immediately after step xiv distributing will redeem the shares of distributing immediately after step xv distributing will distribute the second note to the controlled and related transactions xvii sub will distribute to distributing certain assets related to busine sec_2 and busine sec_3 the sub distribution xviii distributing will contribute the busine sec_3 assets previously held by sub to controlled and controlled will further contribute these assets to sub the contribution of the busine sec_3 assets by controlled to sub may be referred to as the sub contribution xix distributing will contribute the busine sec_2 assets previously held by sub to sub the sub contribution xx sub will merge into sub in a state law statutory merger the sub merger after the merger sub will hold approximately e percent of the stock of sub and sub will own the remaining f percent xxi sub will distribute all of its sub stock to sub and sub will distribute the sub stock to distributing the sub distributions xxii sub will distribute all of its sub stock the stock of sub and the stock of sub to distributing the sub distribution xxiii sub will merge into sub in a state law statutory merger the sub merger plr-132770-06 xxiv distributing will transfer the stock of sub and sub to controlled the sub sub transfer xxv controlled will declare a dividend to distributing of approximately dollar_figureg before step xxvii below the controlled dividend the amount of the dividend will be greater than or equal to the combined fair_market_value of the sub stock the sub stock and other assets contributed by distributing to controlled xxvi on or before date distributing will distribute the controlled stock to shareholder a and shareholder b the controlled distribution xxvii after the controlled distribution controlled is expected to issue shares of its common_stock in an initial_public_offering totaling h percent of its outstanding shares of common_stock immediately after such offering the controlled ipo subject_to market conditions the ipo is expected to occur between date and date xxviii immediately after the controlled ipo controlled intends to distribute the controlled dividend to distributing to be used by distributing to pay down part of its outstanding debt obligations the elections xxix prior to date distributing will make an election pursuant to sec_1504 to include distributing as a member of its consolidated_group for federal_income_tax filing purposes the distributing election xxx on date distributing will file an election to be treated as a subchapter_s_corporation as that term is defined in sec_1362 for the tax_year ending date representations the sub merger distributing makes the following representations regarding the sub merger on the date that sub adopts its plan of merger and at all times until the sub merger distributing will be the owner of percent of the single outstanding class of sub stock the adoption of the plan of merger for the sub merger made within a single taxable_year of sub no shares of sub stock will have been redeemed during the years preceding all distributions from sub to distributing pursuant to the plan of merger will be sub will retain no assets following the final liquidating_distribution except for the transfer by distributing to controlled of approximately i percent plr-132770-06 as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to distributing sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan of merger except for the transfer by distributing to controlled of approximately i percent by value of the assets of sub no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than years prior to adoption of the plan of merger by value of the assets of sub the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient after the sub merger for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 following completion of the sub merger prior to adoption of the plan of merger no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to adoption of the plan of merger the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of merger for the sub merger and immediately prior to the sub merger sub will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc there is no intercompany debt existing between distributing and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than years prior to the date of adoption of the plan of merger distributing is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code plr-132770-06 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed the controlled election controlled contribution and controlled distribution distributing makes the following representations regarding the controlled election controlled contribution and controlled distribution the indebtedness owed by controlled to distributing if any after the controlled distribution will not constitute stock_or_securities no part of the consideration distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of the busine sec_1 activities conducted by distributing is representative of the present operations of the business and there have been no substantial operational changes in the business since the date of the last financial statements submitted the five years of financial information submitted on behalf of the busine sec_1 activities to be conducted by controlled after the distribution are representative of the present operations of the business and there have been no substantial operational changes in the business since the date of the last financial statements submitted following the controlled distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees the controlled distribution will be carried out for the following corporate business_purpose to facilitate the financing of significant capital improvements relating to busine sec_1 by separating the distributing core assets from the distributing non- core assets the controlled distribution is motivated in whole or substantial part by this corporate business_purpose the controlled election controlled contribution and controlled distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the total adjusted_basis and the fair_market_value of the assets actually or deemed transferred to controlled in the controlled contribution and as a result of the controlled election each will equal or exceed the sum of i the total liabilities to be actually or deemed assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property plr-132770-06 actually or deemed received by distributing from controlled and transferred to distributing 1’s creditors in connection with the reorganization the liabilities to be actually or deemed assumed as determined under sec_357 by controlled in the controlled contribution and as a result of the controlled election were incurred in the ordinary course of business and are associated with the assets being actually or deemed transferred the total fair_market_value of the assets actually or deemed transferred to controlled in the controlled contribution and as a result of the controlled election will exceed the sum of i any liabilities actually or deemed assumed within the meaning of sec_357 by controlled in connection with the exchanges ii the amount of any liabilities owed to controlled by distributing that are actually or deemed discharged or extinguished in connection with the exchanges and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain actually or deemed received by distributing in connection with the exchanges the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the exchanges no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after the controlled distribution deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further any excess_loss_account of a member in the stock of another member that was required to be taken into account by sec_1_1502-19 was included in income immediately before the controlled distribution finally at the time of the controlled distribution distributing will not have an excess_loss_account in the stock of controlled payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the controlled election controlled 1contribution and controlled distribution are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- immediately after the controlled distribution items of income gain loss plr-132770-06 year period determined after applying sec_355 ending on the date of the controlled distribution for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation the sub transaction distributing makes the following representations regarding the sub transaction distributing acquired at least percent of the fair_market_value of the net the fair_market_value of the distributing stock and other consideration to be received by distributing will be approximately equal to the fair_market_value of the sub stock surrendered in the exchange at least percent of the proprietary interests in sub will be exchanged for distributing stock and will be preserved within the meaning of sec_1_368-1 assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the sub transaction for purposes of this representation amounts paid_by sub to dissenters amounts paid_by sub to shareholders who receive cash or other_property amounts used by sub to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately prior to the sub transaction meaning of sec_368 distributing has no plan or intention to redeem or to cause any other party to acquire any of its outstanding_stock after the transaction distributing will be in control of distributing within the the liabilities of sub assumed by distributing were incurred by sub in the plr-132770-06 except for the controlled contribution distributing has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the sub transaction except for dispositions made in the ordinary course of business ordinary course of business and are associated with the assets transferred following the sub transaction distributing will continue the historic businesses of sub or use a significant portion of sub 7's historic_business_assets in a business at the time of the sub transaction distributing did not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in distributing that if exercised or converted would affect distributing 1's acquisition or retention of control of distributing as defined in sec_368 each party paid its own expenses if any incurred in connection with the sub transaction there was no intercorporate indebtedness existing between distributing and sub that was issued acquired or settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv equaled or exceeded the assets' aggregate adjusted_basis the fair_market_value of the assets of sub that were transferred to distributing exceeded the amount of the sub liabilities immediately before the sub transaction including any liabilities cancelled extinguished or assumed in connection with the transaction the fair market of distributing 2's assets exceeded the amount of distributing 2's liabilities immediately after the sub transaction sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the fair_market_value of the assets of sub that were transferred to distributing the controlled contribution controlled distribution and second controlled distribution distributing makes the following representations regarding the controlled plr-132770-06 contribution controlled distribution and second controlled distribution steps viii through xvi treating steps viii through xvi as if i distributing had formed controlled ii distributing had transferred its non-core assets to controlled in exchange for controlled common_stock the controlled contribution iii distributing had distributed the controlled stock to distributing the controlled distribution and iv distributing had distributed the controlled stock to distributing the second controlled distribution the indebtedness owed by controlled to distributing if any after the controlled distribution will not constitute stock_or_securities no part of the consideration distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of the businesses conducted by sub a member of the controlled sag and by distributing is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted sub is and immediately after the controlled distribution will be affiliated with controlled in a manner that satisfies sec_1504 without regard to sec_1504 following the controlled distribution distributing and the controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees the controlled distribution will be carried out for the following corporate business purposes to facilitate the financing of significant capital improvements relating to busine sec_1 by separating the distributing core assets from the distributing non-core assets the controlled distribution is motivated in whole or substantial part by this corporate business_purpose the controlled contribution and the controlled distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the total adjusted_basis and the fair_market_value of the distributing assets transferred to controlled in the controlled contribution each will equal or exceed the sum of i the total liabilities to be assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property received by distributing from controlled and transferred to distributing 2’s creditors in connection with the reorganization immediately after the controlled distribution distributing will not join in the plr-132770-06 the liabilities to be assumed as determined under sec_357 by controlled in the controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred to controlled in the controlled contribution will exceed the sum of i any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after the controlled distribution filing of a consolidated federal_income_tax return payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the controlled contribution and controlled distribution are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the plr-132770-06 five-year period determined after applying sec_355 ending on the date of the controlled distribution the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation distributing 2’s deemed transfer of its non-core assets to controlled in exchange for all the stock of controlled in the controlled contribution is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b distributing and controlled will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after the controlled distribution distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of distributing and controlled immediately before and after the controlled distribution distributing and controlled will not be passive foreign investment companies pfics within the meaning of sec_1297 immediately before or after the controlled distribution controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after the controlled distribution the indebtedness owed by controlled to distributing if any after the second controlled distribution will not constitute stock_or_securities no part of the consideration distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing following the second controlled distribution distributing and the controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees the second controlled distribution will be carried out for the following corporate business_purpose to facilitate the financing of significant capital improvements relating to busine sec_1 by separating the distributing core assets from the distributing non-core assets the second controlled distribution is motivated in whole or substantial part by this corporate business_purpose plr-132770-06 the second controlled distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distributing will not transfer any assets to controlled and controlled will not assume any distributing liabilities in connection with the controlled distribution no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after the second controlled distribution payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after the second controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the second controlled distribution for purposes of sec_355 immediately after the second controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second controlled distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second controlled distribution the second controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after the second controlled distribution each of distributing and distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to controlled immediately before the second plr-132770-06 controlled distribution and distributing will be a sec_1248 shareholder with respect to controlled immediately thereafter controlled will not be a pfic immediately before or after the second controlled distribution with regard to the second controlled distribution distributing will comply with the identification and certification provisions under sec_1_367_e_-1 in order to establish that distributing is a qualifying u_s_person for purposes of applying sec_1_367_e_-1 with regard to the second controlled distribution distributing will comply with the reporting procedures established under sec_1_367_b_-5 in order to establish that distributing is a corporation for purposes of applying sec_1_367_b_-5 the controlled and related transactions distributing makes the following representations regarding the controlled and related transactions the aggregate fair_market_value of the assets comprising the sub contribution will equal or exceed the aggregate adjusted_basis of such assets immediately after the sub contribution the total fair_market_value of the assets transferred to sub by controlled will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sub in connection with the exchange ii the amount of liabilities owed to sub by controlled that are discharged or extinguished in connection with the exchange and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by controlled in connection with the sub contribution the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately_after_the_exchange no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the sub contribution no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for the interest on indebtedness of sub that accrued on or after the beginning of the holding_period of controlled for the debt the transfer is not the result of the solicitation by a promoter broker or investment house controlled will not retain any rights in the property transferred to sub plr-132770-06 the adjusted_basis and the fair_market_value of the property transferred by controlled to sub will in each instance equal or exceed the sum of the liabilities if any to be assumed within the meaning of sec_357 by sub the liabilities if any to be assumed within the meaning of sec_357 by sub were incurred in the ordinary course of business and are associated with the property to be transferred at the time of the sub contribution there will be no intercorporate debt existing between controlled and its subsidiaries and sub and its subsidiaries and no indebtedness will be created in favor of controlled and its subsidiaries as a result of the transaction the transfers and exchanges will occur pursuant to a plan agreed upon before the sub contribution in which the rights of the parties are defined all exchanges in connection with the sub contribution will occur on approximately the same date controlled has no plan or intention to sell or otherwise dispose_of any of the stock of sub to be received in the sub contribution there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the sub contribution taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub controlled will be in control of sub within the meaning of sec_368 sub will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by sub to dispose_of any of the property received in the sub contribution from controlled each of controlled and sub will pay its own expenses if any incurred in connection with the sub contribution sub is not and will not be an investment_company within the meaning of sec_351 and sec_1_351-1 controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor plr-132770-06 sub is not and will not be a personal_service_corporation within the meaning of sec_269a the aggregate fair_market_value of the assets transferred by distributing to sub the sub contribution will equal or exceed the aggregate adjusted_basis of such assets immediately after the sub contribution the total fair_market_value of the assets transferred to sub by distributing will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sub in connection with the exchange ii the amount of liabilities owed to sub by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by distributing in connection with the sub contribution the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately_after_the_exchange no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the sub contribution no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for the interest on indebtedness of sub that accrued on or after the beginning of the holding_period of distributing for the debt the transfer is not the result of the solicitation by a promoter broker or investment house distributing will not retain any rights in the property transferred to sub the adjusted_basis and the fair_market_value of property transferred by distributing to sub will in each instance equal or exceed the sum of the liabilities if any to be assumed within the meaning of sec_357 by sub the liabilities if any to be assumed within the meaning of sec_357 by sub were incurred in the ordinary course of business and are associated with the property to be transferred at the time of the sub contribution there will be no intercorporate debt existing between distributing and its subsidiaries and sub and its subsidiaries and no indebtedness will be created in favor of distributing and its subsidiaries as a result of the transaction the transfers and exchanges will occur pursuant to a plan agreed upon before the sub contribution in which the rights of the parties are defined all exchanges in connection with the sub contribution will occur on approximately the same date plr-132770-06 distributing has no plan or intention to sell or otherwise dispose_of any of the stock of sub to be received in the sub contribution there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the sub contribution taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange distributing will be in control of sub within the meaning of sec_368 sub will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by sub to dispose_of any of the property received in the sub contribution from distributing each of distributing and sub will pay its own expenses if any incurred in connection with the sub contribution sub is not and will not be an investment_company within the meaning of sec_351 and sec_1_351-1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor sub is not and will not be a personal_service_corporation within the meaning of sec_269a the aggregate fair_market_value of the assets of sub transferred by sub to sub will equal or exceed the aggregate adjusted_basis of such assets immediately after the sub merger the total fair_market_value of the assets transferred to sub by sub will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sub in connection with the exchange ii the amount of liabilities owed to sub by sub that are discharged or extinguished in connection with the exchange and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by sub in connection with the sub merger the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately_after_the_exchange no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the sub merger plr-132770-06 no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for the interest on indebtedness of sub that accrued on or after the beginning of the holding_period of sub for the debt the transfer is not the result of the solicitation by a promoter broker or investment house sub will not retain any rights in the property transferred to sub the adjusted_basis and the fair_market_value of property transferred by sub to sub will in each instance equal or exceed the sum of the liabilities if any to be assumed within the meaning of sec_357 by sub the liabilities if any to be assumed within the meaning of sec_357 by sub were incurred in the ordinary course of business and are associated with the property of sub to be transferred at the time of the sub merger there will be no intercorporate debt existing between sub and its subsidiaries and sub and its subsidiaries and no indebtedness will be created in favor of sub and its subsidiaries as a result of the transaction the transfers and exchanges will occur pursuant to a plan agreed upon before the sub merger in which the rights of the parties are defined all exchanges in connection with the sub merger will occur on approximately the same date except as provided in step xxii above sub has no plan or intention to sell or otherwise dispose_of any of the stock of sub to be received in the sub merger there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the sub merger taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange sub will be in control of sub within the meaning of sec_368 immediately before the sub distribution sub will receive stock in sub approximately equal to the fair_market_value of the assets of sub transferred by sub to sub sub will remain in existence and retain and use the property transferred to it in a trade_or_business plr-132770-06 there is no plan or intention by sub to dispose_of any of the property received in the sub merger from sub each of sub sub and sub will pay its own expenses if any incurred in connection with the sub merger sub is not and will not be an investment_company within the meaning of sec_351 and sec_1_351-1 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor sub is not and will not be a personal_service_corporation within the meaning of sec_269a the aggregate fair_market_value of the assets of sub transferred by distributing to sub will equal or exceed the aggregate adjusted_basis of such assets immediately after the sub merger the total fair_market_value of the assets transferred to sub by distributing will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sub in connection with the exchange ii the amount of liabilities owed to sub by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by distributing in connection with the sub merger the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately_after_the_exchange no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the sub merger no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for the interest on indebtedness of sub that accrued on or after the beginning of the holding_period of distributing for the debt the transfer is not the result of the solicitation by a promoter broker or investment house distributing will not retain any rights in the property transferred to sub the adjusted_basis and the fair_market_value of property transferred by distributing to sub will in each instance equal or exceed the sum of the liabilities if any to be assumed within the meaning of sec_357 by sub plr-132770-06 the liabilities if any to be assumed within the meaning of sec_357 by sub were incurred in the ordinary course of business and are associated with the property of sub to be transferred at the time of the sub merger there will be no intercorporate debt existing between distributing and its subsidiaries and sub and its subsidiaries and no indebtedness will be created in favor of distributing and its subsidiaries as a result of the transaction the transfers and exchanges will occur pursuant to a plan agreed upon before the sub merger in which the rights of the parties are defined all exchanges in connection with the sub merger will occur on approximately the same date except as provided in step xxiv above distributing has no plan or intention to sell or otherwise dispose_of any of the stock of sub there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the sub merger taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub distributing will be in control of sub within the meaning of sec_368 immediately before the sub sub transfer sub will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by sub to dispose_of any of the property received in the sub merger from distributing each of distributing sub and sub will pay its own expenses if any incurred in connection with the sub merger sub is not and will not be an investment_company within the meaning of sec_351 and sec_1_351-1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor sub is not and will not be a personal_service_corporation within the meaning of sec_269a plr-132770-06 the indebtedness owed by controlled to distributing if any after the controlled distribution will not constitute stock_or_securities no part of the consideration distributed by distributing will be received by the shareholders as creditors employees or in any capacity other than that of shareholders of distributing the five years of financial information submitted on behalf of the businesses conducted by controlled and any members of the controlled sag and by distributing distributing controlled and controlled all members of the distributing sag is representative of the present operations of each business and there have been no substantial operational changes in any business since the date of the last financial statements submitted distributing distributing controlled and controlled are and immediately after the controlled distribution will be affiliated with distributing in a manner that satisfies sec_1504 without regard to sec_1504 following the controlled distribution the distributing sag and the controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees the controlled distribution will be carried out for the following corporate business purposes to facilitate the public offering of h percent of the outstanding shares of controlled common_stock existing immediately after the ipo to fund the controlled dividend and to invest in growing busine sec_3 the controlled distribution is motivated in whole or substantial part by this corporate business_purpose the controlled distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both no intercorporate debt will exist between distributing and its subsidiaries and including assets deemed contributed in the controlled election controlled and its subsidiaries at the time of or after the controlled distribution immediately after the controlled distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further any excess_loss_account of a member in the stock of another member that was required to be taken into account by sec_1_1502-19 including any caused by the controlled dividend will be included in income immediately before the controlled distribution finally at the time of the controlled distribution distributing will not have an excess_loss_account in the stock of controlled except for any caused by the controlled dividend payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair plr-132770-06 market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the controlled distribution for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation the elections distributing makes the following representations regarding the elections distributing will not be a united_states_real_property_interest as defined in sec_897 immediately before or after the distributing election distributing will include distributing 2’s all_earnings_and_profits_amount as a dividend to the extent required under sec_1_367_b_-2 and -2 i distributing is maintained solely for the purpose of complying with the laws of country a as to title and operation of property in country a in connection with the country a portion of busine sec_1 rulings plr-132770-06 proposed transactions based solely on the information submitted we rule as follows with respect to the the sub merger the merger of sub with and into distributing pursuant to state b law will be treated as a complete_liquidation under sec_332 sec_332 and sec_1_332-2 no gain_or_loss will be recognized by distributing on its receipt of sub asset sec_2 and the assumption_of_liabilities sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets to and assumption_of_liabilities by distributing sec_336 and sec_337 the basis distributing has in each asset received from sub will equal the basis of that asset in the hands of sub immediately prior to the merger sec_334 the holding_period distributing has in each asset received in the merger will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent the earnings_and_profits of sub are reflected in the earnings_and_profits of distributing distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the merger sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of distributing or sub will be used only to offset earnings_and_profits accumulated after the date of the sub merger sec_381 the controlled election controlled contribution and controlled distribution the controlled contribution including assets deemed contributed in the controlled election followed by the controlled distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the controlled election or the controlled contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the controlled election or the controlled contribution sec_1032 the basis controlled has in each asset received in the controlled contribution including assets deemed contributed in the controlled election will plr-132770-06 equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period controlled has in each distributing asset received in the controlled contribution including assets deemed contributed in the controlled election will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the controlled distribution sec_361 distributing will recognize no gain_or_loss and no amount will be included in the income of distributing upon receipt of the controlled stock with respect to distributing 3’s distributing stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing after the controlled distribution will equal the aggregate basis of the distributing stock held by distributing immediately before the controlled distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the controlled distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by distributing in the controlled distribution will include the holding_period of the distributing stock on which the controlled distribution is made provided the distributing stock was held as a capital_asset on the date of the controlled distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the sub transaction for u s federal_income_tax purposes the transfers and exchanges described in steps vi and vii above will be treated as the acquisition by distributing of all the assets of sub solely in exchange for distributing common_stock and the assumption by distributing of the liabilities of sub followed by the distribution of distributing common_stock in liquidation of sub see revrul_67_274 c b the acquisition by distributing of all the assets of sub solely in exchange for distributing common_stock and the assumption of sub 7's liabilities followed by the distribution by sub to its shareholders of the distributing common_stock in complete_liquidation will constitute a reorganization within the meaning of sec_368 distributing and sub will each be a_party_to_a_reorganization within the meaning of sec_368 plr-132770-06 no gain_or_loss will be recognized by distributing upon the receipt of the sub assets in exchange for distributing common_stock sec_1032 the basis of each asset of sub in the hands of distributing will be the same as the basis of each such asset in the hands of sub immediately before the transaction sec_362 the holding_period of the assets of sub in the hands of distributing will include the period during which the assets were held by sub sec_1223 no gain_or_loss will be recognized by sub upon the transfer of all of its assets to distributing in exchange for distributing stock and the assumption by distributing of sub 7's liabilities sec_361 and sec_357 no gain_or_loss will be recognized by sub on its distribution of distributing stock in exchange for distributing 1's sub stock sec_361 no gain_or_loss will be recognized by distributing upon the receipt of distributing stock in exchange for its sub stock sec_354 distributing 1's basis in the distributing stock received will be the same as the basis of the share or shares or allocable portions thereof of sub common_stock exchanged therefor allocated in the manner described in sec_1_358-2 the holding_period of the distributing common_stock to be received by distributing will include the period during which the sub stock transferred in exchange therefor was held provided the sub stock was held as a capital_asset on the date of the sub transaction sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder the tax_year of sub ended on the effective date of the sub transaction sec_381 sec_1_381_a_-1 and sec_1_381_b_-1 as provided by sec_381 and sec_1_381_c_2_-1 distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of transfer any deficit in the earnings or profits of either sub or distributing will be used only to offset earnings_and_profits accumulated after the date of transfer sec_381 the controlled contribution controlled distribution and second controlled distribution for u s federal_income_tax purposes the transfers and exchanges described in steps viii though xiii above will be disregarded and treated instead as if i distributing had formed controlled ii distributing had transferred the distributing non-core assets to controlled in exchange for controlled common_stock and iii plr-132770-06 distributing had distributed all of its controlled stock to distributing rev_rul 1983_2_cb_68 revrul_77_191 1977_1_cb_94 revrul_62_138 1962_2_cb_95 and revrul_57_311 c b the controlled contribution followed by the controlled distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the controlled contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the controlled contribution sec_1032 the basis controlled has in each distributing asset received in the controlled contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period controlled has in each distributing asset received in the controlled contribution will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the controlled distribution sec_361 distributing will recognize no gain_or_loss and no amount will be included in the income of distributing upon receipt of the controlled stock with respect to distributing 1’s distributing stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing after the controlled distribution will equal the aggregate basis of the distributing stock held by distributing immediately before the controlled distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the controlled distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by distributing in the controlled distribution will include the holding_period of the distributing stock on which the controlled distribution is made provided the distributing stock was held as a capital_asset on the date of the controlled distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 distributing 2’s deemed transfer of its non-core assets to controlled in the controlled contribution will be an exchange to which sec_1_367_b_-1 and -4 a apply the transfer of the controlled stock by distributing in the controlled plr-132770-06 distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if distributing 1’s postdistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than its predistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled distributing 1’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing 1’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces the basis in the stock of distributing or controlled or has an inclusion with respect to such stock distributing must increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 for u s federal_income_tax purposes the transfers and exchanges described in steps xiv though xvi above will be disregarded and treated instead as if distributing had distributed all of its stock of controlled to distributing rev_rul rev_rul no gain_or_loss will be recognized by distributing upon the second controlled distribution sec_355 distributing will recognize no gain_or_loss and no amount will be included in the income of distributing upon receipt of the controlled stock with respect to distributing 3’s distributing stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing after the second controlled distribution will equal the aggregate basis of the distributing stock held by distributing immediately before the second controlled distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the second controlled distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by distributing in the second controlled distribution will include the holding_period of the distributing stock on which the second controlled distribution is made provided the distributing stock was held as a capital_asset on the date of the second controlled distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 the controlled and related transactions plr-132770-06 and b apply the sub distribution will be treated as a distribution_of_property to which sec_301 the sub contribution solely in constructive exchange for additional shares of sub stock and the assumption_of_liabilities if any will constitute an exchange within the meaning of sec_351 controlled will not recognize any gain_or_loss in the sub contribution sec_351 and sec_357 sub will not recognize any gain_or_loss in the sub contribution sec_1032 sub 17’s basis in the property transferred by controlled to sub will be the same as the basis of such property in the hands of controlled immediately before the transfer sec_362 the basis of the common_stock of sub in the hands of controlled after the sub contribution will be increased by an amount equal to the basis of the property transferred to sub in the exchange sec_358 the holding_period of each asset to be received by sub will include the period during which that asset was held by controlled before the exchange sec_1223 the sub contribution solely in constructive exchange for additional shares of sub stock and the assumption_of_liabilities if any will constitute an exchange within the meaning of sec_351 distributing will not recognize any gain_or_loss on the sub contribution sec_351 and sec_357 sub will not recognize any gain_or_loss in the sub contribution sec_1032 sub 2’s basis in the property transferred by distributing to sub will be the same as the basis of such property in the hands of distributing immediately before the transfer sec_362 the basis of the common_stock of sub in the hands of distributing after the sub contribution will be increased by an amount equal to the basis of the property transferred to sub in the exchange sec_358 the holding_period of each asset to be received by sub will include the period during which that asset was held by distributing before the exchange sec_1223 for u s federal_income_tax purposes the sub merger will be treated as a transfer of assets held by sub to sub solely in exchange for additional shares of sub stock sub will not recognize any gain_or_loss in the sub merger sec_351 and sec_357 sub will not recognize any gain_or_loss in the sub merger sec_1032 plr-132770-06 sub 13’s basis in the property transferred by sub to sub will be the same as the basis of such property in the hands of sub immediately before the transfer sec_362 the basis of the stock of sub received by sub in the sub merger will be the same as the basis of the property transferred by sub in the exchange sec_358 the holding_period of the sub common_stock to be received by sub will include the period during which the sub assets transferred in exchange therefor were held provided the sub assets were held as capital assets on the date of the sub merger sec_1223 the holding_period of each sub asset to be received by sub will include the period during which that asset was held by sub before the merger sec_1223 the sub distributions and the sub distribution will each be treated as a distribution_of_property to which sec_301 and sec_311 apply for u s federal_income_tax purposes the sub merger will be treated as a transfer by distributing of the assets held by sub to sub solely in constructive exchange for additional shares of sub stock distributing will not recognize any gain_or_loss in the sub merger sec_351 and sec_357 sub will not recognize any gain_or_loss in the sub merger sec_1032 sub 15’s basis in the property transferred by distributing to sub will be the same as the basis of such property in the hands of distributing immediately before the transfer sec_362 the basis of the common_stock of sub in the hands of distributing after the sub merger will be increased by an amount equal to the basis of the property transferred to sub in the exchange sec_358 the holding_period of the sub assets to be received by sub will include the period during which such assets were held by distributing before the sub merger sec_1223 for u s federal_income_tax purposes distributing 3’s i transfer of the busine sec_3 assets to controlled described in step xviii above and ii the sub13 sub15 transfer described in step xxiv above shall be deemed received by controlled in exchange for a portion of the controlled dividend described in step xxviii above equal to the sum of the fair market values of the busine sec_3 assets the sub stock and the sub stock distributing will recognize gain_or_loss measured by the difference between its bases in the busine sec_3 assets the sub stock and the sub stock and the fair_market_value of the busine sec_3 assets the sub stock and plr-132770-06 the sub stock sec_1001 the amount received by distributing in the controlled dividend that is greater than the sum of the fair market values of the busine sec_3 assets the sub stock and the sub stock shall be a distribution to which sec_301 applies no gain_or_loss will be recognized by distributing upon the controlled distribution sec_355 the shareholders will recognize no gain_or_loss and no amount will be included in the income of the shareholders upon receipt of the controlled stock with respect to the shareholders’ distributing stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of the shareholders after the controlled distribution will equal the aggregate basis of the distributing stock held by the shareholders immediately before the controlled distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the controlled transaction in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by the shareholders in the controlled distribution will include the holding_period of the distributing stock on which the controlled distribution is made provided the distributing stock was held as a capital_asset on the date of the controlled distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the election sec_78 federal_income_tax purposes sec_1504 distributing may elect to treat distributing as a domestic_corporation for u s no opinion is expressed about the u s federal tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above ruling in particular no opinion is expressed regarding i whether the controlled distribution the controlled distribution or the controlled distribution each satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or any controlled_corporation or both a distributing_corporation and a controlled_corporation see sec_355 and sec_1_355-2 and iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 in addition no opinion is expressed regarding the following the consequences under sec_1248 and notice_87_64 of the second controlled distribution plr-132770-06 the adjustments to earnings_and_profits or deficits in earnings_and_profits if any in any of the transactions to which sec_367 or b applies to the extent not otherwise specifically ruled upon above any other consequences under sec_367 on any internal restructuring transaction in this ruling letter the application of sec_1503 to any dual_resident_corporation that is involved in a putative triggering event in connection with any of the transactions described above whether any or all of the above-referenced foreign_corporations are pfics within the meaning of sec_1297 if it is determined that any such corporations are pfics no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provisions of the code this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling ken cohen senior technician reviewer branch office of associate chief_counsel corporate sincerely
